DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, and 10 are objected to because of the following informalities:
Claims 1 and 10 set forth “an” antioxidant but subsequently set forth this [singular] compound may consist of two or more phenolic antioxidant compounds.  The claims should then be amended to recite, for example, an antioxidant component or one or more antioxidants; and
Claim 4 should be amended to recite “of the following Formula (II)”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for “the” one or more phenolic antioxidants recited in lines 5 and 6 of Claim 1; line 2 of Claim 2; and line 3 of Claim 10.  For the purposes of further examination, this phrase will be interpreted as referring to the amount of all phenolic antioxidant provided during said process or in said composition.
Claims 1 and 10 sets forth the amount of phenolic antioxidants in units of parts per million by weight (ppmw) based on the polyether polyol.  Claim 2 sets forth the amount of one or more phenolic antioxidants simply in in units of ppmw.  It is unclear how ppmw is measured in all instances.  For the purposes of further examination, the amount of phenolic antioxidants in the aforementioned claims will be interpreted as being in units of parts per million by weight (ppmw) based on 100 parts by weight of the polyether polyol.  
There is also a lack of antecedent basis for “the” phenolic antioxidants recited in the phrase “at least one of the phenolic antioxidants” in Claims 3 – 6.  For two or more phenolic antioxidants.
Use of the word “preferably” in Claims 1 – 3, 6, and 7 renders the claims indefinite because it is unclear if limitations following this phrase should be considered required or optional.  For the purposes of further examination, limitations following the word “preferably” in the aforementioned claims will be considered optional.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0203880 to George et al.
Regarding Claim 10.  George et al. teaches a polyether polyol composition in Example 8.  In this example, IRGANOX® 1076 is provided in an amount of 4500 ppmw per 100 parts by weight of the polyether polyols (PMPO 1 and Polyol 1) in the composition (Table 1A).  IRGANOX® 1076 corresponds to octadecyl 3,5-di-(tert)-butyl-4-hydroxylcinnamate (Paragraph 0120), which is alternatively known as octadecyl 3-(3,5-di-(tert)-butyl-4-hydroxylphenyl)propionate.  This compound is set forth in instant Claim 5 as a species of phenolic antioxidant containing no atoms other than carbon, hydrogen, and oxygen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0203880 to George et al. 
Regarding Claims 1 - 6.  George et al. teaches a process for preparing a polyurethane foam comprising reacting an isocyanate-reactive component comprising at least one polyether polyol and a polyisocyanate in the presence of one or more blowing agents (Paragraphs 0025 – 0034).  In Example 8, IRGANOX® 1076 is provided in an amount of 4500 ppmw per 100 parts by weight of the polyether polyols (Table 1A).  IRGANOX® 1076 corresponds to octadecyl 3,5-di-(tert)-butyl-4-hydroxylcinnamate (Paragraph 0120), which is alternatively known as octadecyl 3-(3,5-di-(tert)-butyl-4-hydroxylphenyl)propionate (molar mass = roughly 531 g/mol).  This compound is set forth in instant Claim 5 as a species of sterically hindered phenolic antioxidant of Formula (II) containing no atoms other than carbon, hydrogen, and oxygen.
In Example 8, the isocyanate index at which said reacting occurs is 100 (Table 1A).  However, in the disclosure, George et al. teaches the foams may be prepared at isocyanate indexes as high as 130 (Paragraph 0104).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam in Example 8 of George et al. at an isocyanate index at the upper end of the disclosed range, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a higher isocyanate index would provide a greater excess of isocyanate, which will in turn increase the rigidity and strength of the final foam product.
In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 7.  George et al. teaches the process for preparing a polyurethane foam of Claim 1.  In Example 8, the polyether polyols used (PMPO 1 and Polyol 1) having functionalities of roughly 3 (Paragraphs 0109 and 0111; Table 1A). 
Regarding Claim 8.  George et al. teaches a polyurethane foam prepared by the process of Claim 1 (Paragraphs 0025 – 0034; Table 1A).  
Regarding Claim 9.  George et al. teaches the polyurethane foam is prepared in a cake box (Paragraphs 0121 - 0123; Table 1A) and will consequently have the dimensions of the cake box.  The polyurethane foam produced in Example 8 is consequently reasonably considered a shaped article.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 200606344 to Kaku et al. also pertains to the preparation of polyurethane foams in the presence of hindered phenolic antioxidants, such as IRGANOX® 1076.

	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768